      Case 3:17-cv-01104-VLB Document 70-16 Filed 04/01/19 Page 1 of 11

2/22/2019                                          Rolena Adorno                          Page: 1

  1                                    UNITED STATES DISTRICT COURT
                                         DISTRICT OF CONNECTICUT
  2

  3     *   *   *    *    *   *    *       *   *    *   *   *   *

        SUSAN BYRNE,
  4
                              Plaintiff,
  5                                                                 Civil Action No.
                    vs.                                             3:17-CV-01104 (VLB)
  6
        YALE UNIVERSITY, INC.,
  7
                  Defendant.
  8     * * * * * * * * * * * *                         *   *   *



  9

10

11                            DEPOSITION OF:                ROLENA ADORNO

12                            DATE:      FEBRUARY 22, 2019

13                            HELD AT:         MADSEN, PRESTLEY & PARENTEAU, LLC

14                                             402 Asylum Street

15                                             Hartford, Connecticut          06103

16

17

18

19      Reporter:                 Sandra Semevolos, RMR, CRR, CRC, CSR #74

20

21

22

23                                     CASSIAN REPORTING, LLC
                                     21 Oak Street - Suite 307
24                                  Hartford, Connecticut 06106
                                           (860) 595-7462
25                                scheduling@cassianreporting.com


                                  Cassian Reporting, LLC
                     (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 70-16 Filed 04/01/19 Page 2 of 11

2/22/2019                          Rolena Adorno                     Page: 199

  1          Q.       So there is handwriting on the first page of

  2     the document.

  3          A.       Yeah.

  4          Q.       Is that your handwriting?

  5          A.       Yes, it is.

  6          Q.       It looks like at the bottom, it's referring to

  7     a Google Drive folder.         So it says Google/Sue

  8     Byrne/steps for promotion to associate professor?

  9          A.       Professor or professor with tenure, uh-huh.         I

 10     must have -- let's see.         Would I have given that to Sue?

 11     Probably.

 12          Q.       Well, based on earlier documents we've gone

 13     through, it looks like Professor Valis was not appointed

 14     to chair of the internal review committee until

 15     approximately July 2015.

16           A.       Okay, that's correct.

 17          Q.       There would be steps that you would have to

18      undertake before Professor Valis would become chair?

19           A.       And I did.

20           Q.       So very briefly, it looks like there is a

21      couple of steps that would be preliminary steps you

22      would likely have undertaken so I'm looking for

23      confirmation on that.

24                    So the first step, which is on the second page

25      of this document, Bates Number 12567, it's a little hard


                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 70-16 Filed 04/01/19 Page 3 of 11

2/22/2019                          Rolena Adorno                     Page: 200

  1     to read, but it says Inform candidate of process?

  2          A.       Yes.

  3          Q.       Do you recall informing Professor Byrne of the

  4     process?

  5          A.       Yes.

  6          Q.       Step 2 says Submit/receive preliminary

  7     materials.

  8          A.       Yes.

  9          Q.       Do you recall receiving preliminary materials

 10     from Professor Byrne?

 11          A.       I called for her preliminary materials on

 12     March 30th or about March 30th, 2015, and at that

 13     point -- and here we are, you know, in this. February to

 14     April thing.         Yes, I called for them, and I think it was

 35     a day later that I let -- made an inquiry with the

 16     associate dean of whatever in the faculty of arts and

 17     sciences to say, look, I don't think it's a good idea

 18     for me to chair this committee because I have just

 19     chaired the one where the candidate was turned down for

 20     tenure, that's Paulo Moreira, and here we have all of

 21     this chaotic series of events in this past month, so I

 22     think it would just be a good idea for me to step aside

 23     and not do the chairing.

 24          Q.       And when you say "this committee," you are

 25     referring to the internal review committee?


                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 70-16 Filed 04/01/19 Page 4 of 11

2/22/2019                            Rolena Adorno                           Page: 204

        following day to thank you very much regarding my

  2     request, yeah, and would reiterate my choices.                 And

  3     then   --

  4            Q.       So in fact on page 3, Bates Number 12509, John

  5     Mangan responds to your email and says Thank you for

  6     being in touch about this.           And in the second paragraph

  7     continues on to say, As chair of Spanish and Portuguese,

  8     you are welcome to make if you wish, open paren, in

  9     addition to Guiseppe, close paren, suggestions as to who

 10     that faculty member should be, but the final decision

 11     will need to be overseen by the FAS dean's office.

 12                     Do you see that?

 13            A.       I do.

 14            Q.       And it looks like if you go to the second page

 15     of the document, Bates Number 12508, on April 11, you

 16     again email John Mangan and the FAS dean email address

 17     and say I would like to confirm those conversations and

 18     reiterate my request to move ahead and formally appoint

 19     Giuseppe Mazzotta for the departmental review committee

 20     for the tenure consideration of Susan Byrne.

 21            A.       Uh-huh.

 22            Q.       Yes?

 23            A.       I do see that.

 24            Q.       And then above that email, which begins

 25     actually on the first page, Bates Number 12507, there is


                                 Cassian Reporting, LLC
                    (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 70-16 Filed 04/01/19 Page 5 of 11

2/22/2019                           Rolena Adorno                       Page: 206

  1     referees for Professor Byrne's 2015 tenure application?

  2          A.       No, I did not, unless you tell me that I did.

  3     But I don't remember doing that because by that time it

  4     was a procedure in the hands of Professor Valis who was

  5     appointed, not by me, because it was Amy and Tamar who

  6     were making those appointments.             So yeah, I didn't

  7     participate in that.         I might have given a name, but I

  8     had no responsibility for it.

  9          Q.       Did you give the name Roger Folger as a

 10     possible external referee?

 11          A.       I don't remember.

12           Q.       Did you give the name Alison Weber as a

13      potential external referee?

14           A.       I don't know.

15           Q.       Are you familiar with Roger Folger?

16           A.       Yes, I'm familiar with his work.

17           Q.       How so?

18           A.       Because he visited our department many years

19      ago, and I remember that year quite specifically,

20      because it was long ago enough, and that would have been

21      in the fall of 2002, to give a lecture.

22           Q.       Were you invited to speak at Heidelberg?

23           A.       Yes, I was.     And that was in 2017.

24           Q.       And were you invited by Professor Folger?

25           A.       I was indeed.


                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 70-16 Filed 04/01/19 Page 6 of 11

2/22/2019                          Rolena Adorno                      Page: 207

  1          Q.       And have you ever spoken at the University of

  2     Virginia?

  3          A.       I believe I have.      I'd have to look at my CV.

  4     Yes, I suppose I did.

  5          Q.       Do you recall being invited by Professor Weber

  6     to speak at the University of Virginia?

  7          A.       No.    I recall being invited -- I do recall --

  8     by Professor

  9          Q.       If you don't recall -- it sounds like you

 10     don't recall --

 11          A.       Her name.

 12          Q.       --   the individual, but you know --

 13          A.       Excuse me, but she was a person in my field

 14     directly.      She did Colonial Spanish America.         And her

 15     name is Ruth something, and that's S-o-m-e-t-h-i-n-g.

 16          Q.       But it is not Professor Weber that --

 17          A.       No.    I've written so many letters for Ruth, my

 18     goodness.

19           Q.       And so you did not participate in the internal

 20     review committee deliberations for Professor Byrne's

 21     tenure application; is that correct?

22           A.       That's correct.

23           Q.       But you did participate in the general senior

24      faculty deliberations for Professor Byrne's tenure

25      application?


                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 70-16 Filed 04/01/19 Page 7 of 11

2/22/2019                          Rolena Adorno                     Page: 208

  1          A.       Yes.

  2                          (Exhibit 79, previously marked.)

  3     BY MS. HOWARD:

             Q.       I'm handing you what's been previously marked

  5     as Plaintiff's Exhibit 79.          I don't have specific

  6     questions about the content; I just would like for you

  7     to confirm that these are notes that you took of the

  8     deliberations for Professor Byrne's tenure application.

  9          A.       Yes.

 10          Q.       And why did you take notes?

 11          A.       I took notes -- I took notes after the meeting

 12     so that I would have a clear recollection of it and

 13     pretty specific.

 19          Q.       And did you share your notes with anybody?

 15          A.       I see that it's redacted in the way I did with

 16     white-out tape.       Yes, to the general counsel's office.

17      And I very likely shared them with Noel.

 18          Q.       Did you share your notes with RGE?

19           A.       I don't believe so.

20           Q.       Did you share your notes with Professor Stith?

 21          A.       I don't remember.

22           Q.       Did you share your notes with anybody else?

23           A.       This is from 2016.      Not to my recollection.

29           Q.       And you voted against granting Professor Byrne

25      tenure; is that correct?


                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 70-16 Filed 04/01/19 Page 8 of 11

2/22/2019                          Rolena Adorno                     Page: 209

  1          A.       Yes, I did.

  2          Q.       And why?

  3          A.       The quality of her academic work at that

  4     point.     I spoke earlier about, yes, a good book in my

  5     view for the promotion to associate on term, but that

  6     upward trajectory was not met in the subsequent book,

  7     the one that is -- the early one for promotion was on

  8     Cervantes and then the next one -- for promotion to

  9     associate, and then for a promotion to tenure was the

 10     Vicino book, Vicino in Spain.

 11          Q.       Did the external letters factor into your

 12     decision to vote against granting Professor Byrne

 13     tenure?

 14          A.       Yes, along with many other factors because

 15     there is no determinant factor in making such a

 16     decision, in my experience, and the way I do it.             There

 17     is no one factor that can make or break a case.

 18          Q.       Was there any factor that was the primary

 19     factor in your decision?

 20          A.       Yes, there was, and it was, I'm sorry to say,

 21     the quality of that book.         I had very high hopes for it.

 22     When we promoted her the first time, I really did have

 23     the very highest hopes for her.

 24          Q.       And then at some point, Professor Byrne

 25     appealed the denial of tenure; is that correct?


                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 70-16 Filed 04/01/19 Page 9 of 11

2/22/2019                        Rolena Adorno                     Page: 219

  1                       CERTIFICATE

  2     STATE OF CONNECTICUT

  3               I, SANDRA SEMEVOLOS, a Registered Merit
        Reporter and Notary Public within and for the State of
  4     Connecticut, do hereby certify that I reported the
        deposition of ROLENA ADORNO on FEBRUARY 22, 2019, at the
  5     offices of MADSEN, PRESTLEY & PARENTEAU, LLC, 402 Asylum
        Street, Hartford, Connecticut 06103.
  6
                  I further certify that the above-named
  7     deponent was by me first duly sworn to testify to the
        truth, the whole truth and nothing but the truth
  8     concerning her knowledge in the matter of the case of
        SUSAN BYRNE, vs. YALE UNIVERSITY, INC., now pending in
  9     the UNITED STATES DISTRICT COURT, for the DISTRICT OF
        CONNECTICUT.
 10
                  I further certify that the within testimony
 11     was taken by me stenographically and reduced to
        typewritten form under my direction by means of COMPUTER
 12     ASSISTED TRANSCRIPTION; and I further certify that said
        deposition is a true record of the testimony given by
 13     said witness.

 14               I further certify that I am neither counsel
        for, related to, nor employed by any of the parties to
 15     the action in which this deposition was taken; and
        further, that I am not a relative or employee of any
 16     attorney or counsel employed by the parties hereto, nor
        financially or otherwise interested in the outcome of
 17     the action.

 18
                    WITNESS my hand this 7th day of March, 2019.
 19

 20

 21

 22
        Sandra Semevolos, RMR, CRR, CRC, CSR #74
 23     Notary Public
        My Commission Expires: September 30, 2020
 24

 25


                             Cassian Reporting, LLC
                (860) 595-7462 - scheduling@cassianreporting.com
 Case 3:17-cv-01104-VLB Document 70-16 Filed 04/01/19 Page 10 of 11


2/22/2019                                          Rolena Adorno                                                Pane: 218

     1    TRANSCRIPT CORRECTIONS
     2    REPORTER:             SANDRA SEMEVOLOS, RMR, CRR, CRC, CSR #74
     3    CASE NUMBER:              3 : 17-CV-01104 (VLB)
     I    CASE STYLE:                                                         Subscribed and swordto before me
                                                                                                        4/ ,20 IS
                                                                              this 2 - 3..day of MA rktb1
     5    SUSAN BYRNE                                                                   cak,A             -Fa mir-6,
     6            VS .                                                                    Notary Public
                                                                          V\i t(COnevnti Coy,         Eit           re -c           CO


  7      YALE UNIVERSITY, INC.
     8   PAGE LINE                   CORRECTION                               REASON
     9     "7/7   7         dam/w/it              > ckyok                     itieakcsim                  -ahoy
                                                                                                ,,
10        ,50     6         maymmArt_z_dskozil                       ritzli
                                                                       t
11        of SI            /Owed            ease >-        7e'l1 kr-e are                       ii
                                                                                                 if
12        73 #             4 klant/44 P.1) ." lite gampkoiD
                                                                                                           4
13       _ZI_V____Sh.:IZIporeCit,i_CCeLLLIrel2o nttal                                 a aria_             _____
                                                                                                          a
14        /08 Lii____friltidk zi nctit
                                                                                                           1,
15        11/4_ 4 _talk). /nil&
16       _/17 6 / 4 /110 ye ric/ }                                9appldrc_di                              h
17        fig 2y                    ty, t        Ile or'
                                                                                                          11


18       ay zr_____Ligdorn                        > Alen)                     *ill,        MAO)
19         7   ?0 20             ._,D i c ? 1)6-S
20       i.31 /0 _Liing re Itview 7 64. .Ale 1-cw/o('                                                 b
21       13-2. (5 --        tell tore P-190 .ew ) (hirsu te rellie U7                                ii

22       162          .2        /lig PP f   .>     ' WS.cesI
                                                                                                               ri
23        /66 /9           grade-fafr                                   i_SthztOstr,
                                                 J/Ple/tit, i ',VIzadddal

                                                                                                               II
24        je773___Aradtir1                                 li/
                                                            l

25       NAME :       _     _    Ai ttuten____                   DA TE : . 43.1 7. 1.7
                                                                                                          ___               .....

                                   Cassian Reporting, LLC
                      (860) 595-7462 - scheduling@cassianreporting,corn
 Case 3:17-cv-01104-VLB Document 70-16 Filed 04/01/19 Page 11 of 11


2/22/2019                                       Rolena Adorno                                       Page: 218

  1     TRANSCRIPT CORRECTIONS

  2     REPORTER:           SANDRA SEMEVOLOS,                  RMR, CRR, CRC, CSR #74

  3     CASE NUMBER:               3:17 -CV-01104          (VLB)

  4     CASE STYLE:

  5     SUSAN BYRNE

  6               VS.

  7     YALE UNIVERSITY,               INC.

  8     PAGE LINE                   CORRECTION                       REASON             •
                                                                                             41614,61PV
  9    4?         N       ..liAnnoikciffri                                                            elv

                                                                                               n4e4/S.10tl
10     /81 IS - /9 the u                    G fye elin Aumamieie.57                            n           tioni

11    - 0_____                               ethudoieef in               ec hu_1121MN_____
                                                                   ?ICU&&iLit

12     do3 ,2                               7                                                      oso ,ivir,
13     206 2          3        R er 7 tke÷                                   Parsdolfitili e.,A40-‘)
14       246 , /3-•                 a er_z_ Po4.eni-                       Adatila -ems
15       201           la          Minn ?          •cino
16       209 /0                    V.ctil           fri cli_                   4 , 201           JeVurLi
1.7

18                                                                                   .tok iiiit titt./

19     _. ...                  .                                    ____     ..i..   .., ,        ,     4,_
            §ubsclibiiiiiiiiiiiWarrtailfriTeme-------                                              vit4.
20                  4/10 Atot fittokkt ,20 I
            itilthle1                                                       -7,- i/ sorili• i---1%...'r'::
                          IAA" 7,Ael.                                          0 : el.. ‘ 411 : :
                                                                           ....:
                                                                           ..- --1 I A)
21
                     -Notary Public                                        :'1..,
                                                                             : 7:\   \ Utiric---- .:
           ‘41,   Covvvegot. Q,,ypstre:( 01/ tg 7074                              0 '....             i
22                                                                             1. 0,4>'..... .....0
                                                                                                  •• ,,,‘‘,
                                                                                  l'////). CONNe
23                                                                                   .1111smir 0"

24

25     NAME: ___S           ey.S                 .___   _DATE :      4..? /7         79

                                   Cassian Reporting, LLC
                      (860) 595-7462 - scheduling@cassianreporting.com
